Citation Nr: 1010921	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for allergies. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a July 2003 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Wichita, Kansas in which 
the RO denied the benefits sought on appeal.  The appellant, 
who had active service from January 1941 to August 1947, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
In October 2006, the Board issued a decision in which it 
denied the appellant's claims of entitlement to service 
connection for bilateral hearing loss and allergies. October 
2006 BVA decision.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("Court" or "CAVC").  In December 2008, the Court 
issued a single-judge memorandum decision in which it set 
aside the Board's October 2006 decision and remanded the 
appeal for further adjudication. See December 2008 CAVC 
memorandum decision; January 2009 CAVC judgment; March 2009 
CAVC mandate.  Since that time, the case has been returned to 
the Board for further review. 

In light of the December 2008 CAVC memorandum and the 
analysis set forth therein, the Board hereby REMANDS the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and allergies to the Department of 
Veterans Affairs Regional Office for further development. See 
also February 2010 argument from appellant's counsel.  VA 
will notify the appellant if further action is required on 
his part.  





REMAND

In this appeal, the appellant seeks service connection for 
bilateral hearing loss on the basis of his exposure to 
acoustic trauma in the form of gunfire noise while assigned 
as a gunner in service. See September 2003 statement in 
support of claim; December 23, 2003 VA examination report, p. 
1.  Additionally, the appellant seeks service connection for 
allergy symptomatology that he contends initially manifested 
during his period of service. See March 2004 statement with 
VA Form 9.  

In its October 2006 decision, the Board found that the 
preponderance of the evidence was against the appellant's 
bilateral hearing loss claim on the basis that even though 
the appellant was exposed to noise in service, there was no 
competent medical evidence of record establishing a nexus 
between the appellant's current hearing loss disability and 
his exposure to noise in service.  In making this finding, 
the Board found probative and persuasive a December 31, 2003 
VA examination report in which a VA otolaryngologist 
ultimately opined that no relationship existed between the 
appellant's exposure to noise in service and his post-service 
hearing loss. See October 2006 BVA decision; December 2003 VA 
examination report.  In terms of the appellant's claim of 
entitlement to service connection for allergies, the Board 
also concluded that the preponderance of the evidence was 
against the appellant's assertions that he experienced the 
onset of either acute or chronic allergies during his period 
of service since the appellant's post-December 1941 service 
treatment records did not reveal any complaints of or 
treatment for symptomatology indicative of allergies. See 
October 2006 BVA decision

In its December 2008 memorandum decision, the Court 
essentially held that that the Board failed to provide 
adequate reasons and bases with respect to (1) its reliance 
on the December 2003 VA examination report referenced above, 
(2) its failure to discuss the credibility of the appellant's 
lay statements that he suffered from hearing loss and 
allergies since his time in service and (3) its finding that 
VA complied with its duties pursuant to the Veterans Claims 
Assistance Act of 2000 ("VCAA") in terms of assisting the 
appellant in obtaining evidence necessary to substantiate his 
claim, namely in providing adequate medical examinations in 
relationship to both of his claims. See December 2008 CAVC 
memorandum decision, p. 1.  Specifically, the Court 
determined that the Board failed to ensure the appellant was 
afforded an adequate VA examination in relationship to his 
hearing loss claim as evidenced by factual errors in the 
December 2003 audiological examination report and the VA 
examiner's apparent reliance on the lack of corroborative 
medical records in the appellant's service file when some of 
the appellant's service treatment records 
were lost when the appellant's ship was attacked at Pearl 
Harbor. Id., pgs.1-2. Additionally, the Court indicated that 
the Board erred in not addressing the credibility of the 
appellant's lay statements that he experienced hearing 
problems since service; and that the Board failed to explain 
why the appellant should not have been afforded a VA medical 
examination in relationship to his allergy claim in light of 
the appellant's assertions of experiencing allergy symptoms 
in service and evidence of his exposure to asbestos and gun 
smoke during combat service. Id., 
p. 2.  In light of the above-referenced deficiencies, the 
Court ultimately ordered that the Board's October 2006 
decision be vacated and remanded for further adjudication.  

In light of the analysis set forth in the December 2008 CAVC 
memorandum decision, the Board finds that the appellant's 
claims should be REMANDED to the RO for the purpose of 
scheduling the appellant for a new VA audiological 
examination and an ear, nose and throat examination that 
address the medical questions in this case. See December 2008 
CAVC memorandum decision; McClendon v. Nicholson¸ 20 Vet. 
App. 79 (2006).  In remanding this case, the Board once again 
notes for the record that this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As 
such, expedited handling by the RO is requested.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  After reviewing this remand 
decision in full, the RO should afford 
the appellant a new VA audiological 
examination.  In doing so, the RO 
should request an opinion as to whether 
it is at least as likely as not that 
the appellant's currently diagnosed 
bilateral hearing loss is etiologically 
related to the appellant's military 
service based upon a review of all 
evidence of record, to include (but not 
limited to) the appellant's service 
records, post-service records and 
statements contained in the claims 
file, as well as the December 2008 CAVC 
memorandum decision.  As such, the  
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A 
clear rationale and basis for all 
opinions expressed will be very helpful 
to the Board.  If no opinion can be 
rendered without resorting to pure 
speculation, the examiner should 
explain why this is not possible.  

3.  In addition to the foregoing, the 
RO should afford the appellant a VA 
examination with a qualified medical 
examiner for the purpose of obtaining a 
medical opinion that addresses whether 
it is at least as likely as not that 
the appellant has allergies (to include 
symptomatology such as sinus 
infections, sinus congestion, rhinitis, 
sinusitis, asthma and/or external 
otitis) that are related to the 
appellant's period of service, to 
include his exposure to asbestos and/or 
gun smoke.  In doing so, the RO should 
request that the VA examiner formulate 
his or her medical opinion after 
reviewing of all evidence of record, to 
include (but not limited to) the 
appellant's service records, post-
service records and statements 
contained in the claims file, as well 
as the December 2008 CAVC memorandum 
decision.  As such, the  appellant's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale should be offered for all 
opinions and conclusions expressed.  If 
no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  If the benefits sought are 
not granted, the appellant and his attorney should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

